t c summary opinion united_states tax_court moe mobasher petitioner v commissioner of internal revenue respondent docket no 239-11s filed date moe mobasher pro_se kimberly a kazda for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure federal_income_tax deficiency for the issue for consideration is whether petitioner is entitled to deduct expenses claimed on schedule c profit or loss from business background2 petitioner resided in california when he timely filed his petition petitioner was laid off in at that time his brother j p hamid mobasher j p was employed as a real_estate agent by re max and convinced petitioner to enter the real_estate activity petitioner obtained a real_estate salesperson’s license in he was then trained by and began working as a real_estate agent for re max in fremont california real_estate activity 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2the stipulation of facts and the attached exhibits are incorporated herein by this reference in date petitioner started a sign manufacturing business named stop signs petitioner worked full time at stop signs but he also continued with his real_estate activity during his spare time spending approximately to hours a week on the real_estate activity petitioner used stop signs’ customer list to generate leads for his real_estate activity petitioner filed form sec_1040 u s individual_income_tax_return for and on schedules c he reported no revenue from his real_estate activity for or for those years he claimed expenses with respect to his real_estate activity and therefore losses of dollar_figure dollar_figure and dollar_figure respectively petitioner did not attach a schedule c for his real_estate activity to his tax_return respondent issued petitioner a notice_of_deficiency for determining that he was not engaged in a trade_or_business with respect to his real_estate activity and disallowing in full those schedule c deductions discussion deductions are a matter of legislative grace and taxpayers bear the burden of establishing entitlement to any claimed deduction rule a 503_us_79 taxpayers must maintain records sufficient to allow the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs additionally taxpayers bear the burden of substantiating the amount and purpose of each item they claim as a deduction 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in order for a taxpayer to be in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and with the primary purpose of realizing a profit 480_us_23 a taxpayer’s personal or living_expenses are not deductible sec_262 despite the fact that his real_estate activity consistently generated losses dollar_figure in dollar_figure in and dollar_figure in petitioner insists he intended to realize a profit there is however no objective evidence to support his testimony his real_estate activity never generated revenue the record in this case does not in any manner support petitioner’s contention that his real_estate activity was a business activity petitioner claims to have received income in when he and j p sold two properties he claims that he received a share of the commissions from those sales unfortunately the record again does not support petitioner’s claim as he did not file a schedule c for his real_estate activity for that year petitioner also claims that he was unable to sell any properties in and because of unfavorable economic conditions he did not however offer any evidence of the economic conditions during those years and of whether they in fact adversely affected the real_estate market we therefore find that petitioner was not engaged in a trade_or_business and hold that he is not entitled the deductions claimed on his schedule c for to reflect the foregoing decision will be entered for respondent
